94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re FARMERS & FEEDERS, INC., Debtor,Wayne DREWES, as Bankruptcy Trustee for Farmers & Feeders,Inc., Appellee,v.Iva Jean TEGTMEIER, Appellant.
No. 95-3676.
United States Court of Appeals, Eighth Circuit.
Submitted June 13, 1996.Filed Aug. 14, 1996.

Before BOWMAN and HEANEY, Circuit Judges, and BOGUE,* District Judge.
PER CURIAM.


1
Iva Jean Tegtmeier appeals from the decision of the District Court1 affirming the decision of the Bankruptcy Court2 finding in favor of the Chapter 7 trustee in an adversary action by the trustee for the return of a fraudulent conveyance of property owned by the debtor.  Seeking reversal, Tegtmeier raises several issues.  We conclude that the decision of the District Court is correct and that an opinion would lack precedential value.  Accordingly, the decision of the District Court is affirmed without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota


2
 The Honorable William A. Hill, United States Bankruptcy Judge for the District of North Dakota